70 F.3d 113
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES Of America, Plaintiff-Appellee,v.Olumide Oladipo HASSAN, a/k/a Hassan A. Akintola, a/k/aHassan Gallexy, a/k/a Alex R. Shoga, Defendant-Appellant.
No. 95-6710.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1995.Decided Nov. 17, 1995.

Olumide Oladipo Hassan, Appellant Pro Se.  Bernard James Apperson, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Hassan, Nos.  CR-93-186-A;  CA-94-1477-AM (E.D.Va. Apr. 6, 1995).  We deny Appellant's motion to bar the Government from filing a brief and for summary judgment, and we deny Appellant's motion to expedite the appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED